Douglas, J.,
dissenting. The insurer in this action expressly agreed to defend its insured against any suit alleging injury or property damage even if the allegations of the suit were groundless, false or fraudulent. Given this agreement, the insurer cannot escape its obligation to defend merely by demonstrating that the conduct which is the subject of the underlying suit was outside coverage. By promis*339ing to defend such suits even where the allegations thereof are groundless, false or fraudulent, the insurer has represented to its insured that it will undertake the defense of any claim regardless of the true facts. See Preferred Risk Ins. Co. v. Gill (1987), 30 Ohio St. 3d 108, 30 OBR 424, 507 N.E. 2d 1118, paragraph two of the syllabus; Wedge Products, Inc. v. Hartford Equity Sales Co. (1987), 31 Ohio St. 3d 65, 68-69, 31 OBR 180, 182-183, 509 N.E. 2d 74, 76-77 (Douglas, J., concurring in part and dissenting in part). As evidenced by the decision today, this court continues to misunderstand the import of this policy language and of our holding in Gill.
An issue raised in this case and decided by both the trial court and the court of appeals, but ignored by the majority opinion herein, is that of the so-called dual capacity doctrine. There is no second capacity under these facts calling for application of the dual capacity doctrine. Appellee’s sole capacity here with regard to the injured parties is that of employer. The alleged second capacity, that of occupier of the premises on which the employees were injured, does not justify application of the dual capacity doctrine, as that second “capacity” is not one “that confers upon it traditional obligations unrelated to and independent of those imposed upon it as an employer. ” (Emphasis added.) Guy v. Arthur H. Thomas Co. (1978), 55 Ohio St. 2d 183, 9 O.O. 3d 138, 378 N.E. 2d 488, syllabus. Reduced to its essentials, the portion of the underlying complaint claiming the existence of a dual capacity alleges that the employer negligently failed to ensure that the premises were safe. This court has expressly rejected the theory that an employer may assume a second capacity as an occupier of land such that the dual capacity doctrine may be applied. Freese v. Consolidated Rail Corp. (1983), 4 Ohio St. 3d 5, 4 OBR 5, 445 N.E. 2d 1110. Providing a safe, place to work is an integral component of an employer’s obligations toward its employees. See R.C. 4101.12. That the employer herein, as occupier, may have owed a similar obligation toward frequenters to make the premises safe is irrelevant, since that obligation with regard to its employees is intimately related to the responsibilities imposed on appellee as an employer. To recognize the possibility of a second capacity in these circumstances creates a situation where every employer which provides a work site for its employees is operating in dual capacities, that of employer and occupier of the premises, such that the employer may be sued by an employee injured at the work site regardless of the immunity conferred by R.C. 4123.74. See Freese, supra, at 11-12, 4 OBR at 10-11, 445 N.E. 2d at 1115-1116.
Of course, as explained supra, the fact that the allegation of a dual capacity is groundless does not relieve appellant of its duty to defend its insured. Even where the conduct alleged is potentially outside policy coverage, the duty to defend still attaches, since the insurer expressly agreed to undertake the defense of any claim even where the allegations thereof were “groundless, false or fraudulent.”
Accordingly, I dissent in that I would affirm the judgment of the court of appeals, and find that the appellant has a duty to defend appellee against both claims alleged in the underlying lawsuit.